       Case 5:17-cv-00510-FB-ESC Document 147 Filed 12/23/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 NEIL GILMOUR, III, TRUSTEE FOR         §
 THE GRANTOR TRUSTS OF VICTORY          §
 PARENT COMPANY, LLC, VICTORY           §
 MEDICAL CENTER CRAIG RANCH,            §
 LP, VICTORY MEDICAL CENTER             §
 LANDMARK, LP, VICTORY MEDICAL          §
 CENTER MID-CITIES, LP, VICTORY         §
 MEDICAL CENTER PLANO, LP,              §
 VICTORY MEDICAL CENTER                 §
 SOUTHCROSS, LP, VICTORY                §
 SURGICAL HOSPITAL EAST                 §
 HOUSTON, LP, AND VICTORY               §
 MEDICAL CENTER BEAUMONT, LP,           §   CIVIL ACTION NO. 5:17-CV-00510-FB
                                        §
         Plaintiffs,                    §
                                        §
 v.                                     §
                                        §
 AETNA HEALTH INC., AETNA               §
 HEALTH INSURANCE COMPANY,              §
 AND AETNA LIFE INSURANCE               §
 COMPANY,                               §
                                        §
         Defendants.                    §


      DEFENDANTS’ SURREPLY BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION
                     FOR PARTIAL SUMMARY JUDGMENT

 OF COUNSEL:                                JOHN B. SHELY
 HUNTON ANDREWS KURTH LLP                   State Bar No. 18215300
        and                                 600 Travis Street, Suite 4200
 M. KATHERINE STRAHAN                       Houston, Texas 77002
 State Bar No. 24013584                     Telephone: (713) 220-4105
 kstrahan@huntonak.com                      Telecopier: (713) 220-4285
 ALLISON A. SJOBERG                         jshely@huntonak.com
 State Bar No. 24089622
 asjoberg@huntonak.com                ATTORNEY-IN-CHARGE FOR DEFENDANTS
                                      AETNA HEALTH INC., AETNA HEALTH
                                      INSURANCE COMPANY, AND AETNA LIFE
                                      INSURANCE COMPANY




HOU 3964762v1
          Case 5:17-cv-00510-FB-ESC Document 147 Filed 12/23/19 Page 2 of 7




           Pursuant to United States District Judge Fred Biery’s Fact Sheet, Civil Cases, No. 32,

Aetna files this surreply in opposition to Plaintiff’s motion for partial summary judgment to

address incorrect assertions in Plaintiff’s reply brief in support of his motion.

                                       I. SURREPLY POINTS

A.         The Record Is Replete With Evidence Of, Inter Alia, False Claim Submissions

           In Section IV.A. of the reply, Plaintiff argues that there is no evidence that Victory

made material misrepresentations because Aetna has not shown that Victory’s marketing

agreements were illegal or that those illicit costs were passed on to Aetna. Aetna has, at a

minimum, shown a fact issue on whether Victory was providing remuneration for referrals in

violation of Texas law,1 which was ultimately charged to Aetna.2 Regardless, Plaintiff

completely ignores all of the other evidence of false charges and claim submissions.

           Incredibly, Plaintiff continues to ignore—like an ostrich with its head in the sand—the

conclusions of four independent medical experts (including one medical billing expert) who

found patterns of false and excessive billed charges:

              o Affidavit of William Granberry, M.D. (Board-certified orthopedic surgeon)
                describing, inter alia, (i) charges for implants and operating room time not used;
                (ii) excessive charges for implants, including charges far exceeding typical
                acquisition costs; and (iii) overall excessive charges.3


     See Aetna’s Resp. (DKT #111 [SEALED]), at pp. 35-37 & record references (including
     1

evidence leading to the reasonable inference that physicians were financially incentivized to refer
patients to Victory’s facilities due to Victory’s payments to physician-affiliated companies).
     See Aetna’s Resp., at p. 14 and record references (corporate representative testimony that all
     2

of Victory’s costs were included in its cost-to-charge ratio); at pp. 18-19 (explaining how Victory’s
billed charges and cost-to-charge ratio factored into certain plan methodologies). Nor does the
Fifth Circuit’s Humble opinion cited in n. 12 of Plaintiff’s reply reject the legal theory that billed
charges were inflated to cover a kickback per se, as opposed a review of an evidentiary ruling
under the abuse of discretion standard based on the facts of that case.
     3
         Aetna’s App. (DKT #111 [SEALED]), Ex. 40 & Ex. 40-1 (referenced medical records).




HOU 3964762v1
          Case 5:17-cv-00510-FB-ESC Document 147 Filed 12/23/19 Page 3 of 7




               o Affidavit of Samir Awad, M.D. (Board-certified general surgeon) describing
                 evidence of, inter alia, (i) Victory charging for hiatal hernia procedures that
                 were not performed based on the medical records; and (ii) Victory attempting
                 to create an impression that the patient presented for treatment of a hiatal hernia
                 instead of the non-covered bariatric procedure actually performed.4

               o Affidavit of Robert E. Jackson, M.D. (Board-certified internal medicine)
                 describing, inter alia, patterns of (i) unwarranted surgeries; and (ii) excessive
                 billed charges, as well as (iii) some billed services not being performed.5

               o Affidavit of Georgeann Edford, R.N., B.S., M.B.A., CCS-P, describing, inter
                 alia, (i) false or misleading billing codes used in medical-claim submissions to
                 Aetna, including inappropriate diagnosis codes (to hide non-covered bariatric
                 procedures) and incorrect occurrence codes (to hide non-covered workers’
                 compensation claims); (ii) over-reporting services, such as implants, operating
                 room and anesthesia time; and (iii) excessive charges.6

And this is in addition to the other fraudulent conduct, including, but not limited to, waiver of

patient financial responsibility, resulting in false billed charges on the medical claims.7

B.         Plaintiff Also Ignores Aetna’s Evidence Of Justifiable Reliance

           On reliance, Plaintiff ignores all of the evidence that Aetna reasonably relied upon

Victory’s claim submissions (and the presumption of honest billing) in paying Victory’s claims

for charges that (Aetna knows now) were not covered.8 Moreover, that evidence defeats

Plaintiff’s summary judgment motion under the case law. See Response, pp. 31-34. Plaintiff’s


     4
         Aetna’s App., Ex. 41 at ¶¶ 6-19; Ex. 41-2 (referenced records).
     5
         Aetna’s App., Ex. 27 at ¶ 6; Ex. 27-2 (referenced records).
    Aetna’s App., Ex. 26 & referenced attachments at Ex. 26-1 through Ex. 26-4, filed at DKT
     6

#115 (corrected attachments to Ex. 26).
     See Aetna’s App., Ex. 7 (Affidavit of Kevin Cornish); Ex. 7-1, pp. 10-13 (explaining industry
     7

standards, including Texas regulations, regarding the expectation that healthcare providers will
collect patient responsibility).
     See Aetna’s Resp., p. 31; Aetna’s App., Ex. 28 at ¶¶ 21-23; Ex. 26, at ¶¶ 6-8 (affidavits
     8

explaining reliance on providers’ medical claim submissions); Ex. 31, at ¶¶ 22-25 (explaining what
records Aetna had the ability to review while Victory’s claims were flagged by SIU).


                                                    2
HOU 3964762v1
          Case 5:17-cv-00510-FB-ESC Document 147 Filed 12/23/19 Page 4 of 7




Reply focuses on whether Aetna relied on the amount of Victory’s billed charges (apparently

assuming the charges were otherwise covered and billed to the member), alleging that “the

plans contained payment methodologies that have nothing to do with Victory’s actual billed

charges.” Reply, p. 7. That is simply not true.

           As explained in the Affidavit of Billie Shuler, Victory’s billed charges were used in a

formula to derive the reasonable charge rate for certain plans at certain points in time.9 In his

own Motion, in fact, Plaintiff points to an example of a claim being discussed by Aetna,

wherein Aetna described application of this formula and payment of Victory’s claim based on

a function of its billed charges.10 Thus, Plaintiff’s contentions are demonstrably false.

           Plaintiff also misreads the evidence regarding the focus of the SIU investigation to try

to negate justifiable reliance. The Affidavit of Mari Ellen Kiefer explains the SIU process and

that Aetna was not specifically investigating allegations of fee-forgiveness or false claims (i.e.,

“services not rendered”).11 Additionally, Plaintiff disregards the fact that many of the medical

claims at issue in Aetna’s counterclaim predate the SIU flag in August 2013. In short, Aetna

is entitled to presume honest billing by providers, and Plaintiff cannot blame Aetna in this

respect, especially when Victory went to great lengths to hide the truth.

C.         Intent Is A Fact Issue And Reasonable Inferences Preclude Summary Judgment

           Regarding intent, Victory argues that Aetna makes only conclusory allegations that



     9
         Aetna App., Ex. 28 at ¶ 9.
    Ex. 31 to Plaintiff’s Motion. “Eligible billed charges” are the billed charges remaining after
     10

CorVel removed certain charges for non-covered services. Aetna App., Ex. 28 at ¶ 24.
      Aetna’s App., Ex. 31 at ¶¶ 23-24. Compare Ex. 31, ¶ 9, cited by Plaintiff, which is discussing
     11

different allegations for the initial SIU referral.


                                                  3
HOU 3964762v1
          Case 5:17-cv-00510-FB-ESC Document 147 Filed 12/23/19 Page 5 of 7




Victory knowingly submitted false charges. To the contrary, the following evidences Victory’s

intent to defraud Aetna, which the Fifth Circuit has said is a fact issue anyway:12

              o Affidavit of Georgeann Edford evidencing that a “trained” medical billing coder
                would have known Victory’s medical claim submissions were false; 13 Plaintiff
                admits that Victory used its own medical coders and auditors.

              o Affidavit of Georgeann Edford describing documentation in Victory’s own files
                that its charges were 4 times those of similar facilities.14

              o Affidavits of Georgeann Edford and Samir Awad, M.D., describing evidence of
                manipulating records (including operative reports) to create an impression that
                bariatric patients were seeking treatment for hiatal hernias.15

              o Emails wherein Victory’s CEO personally agreed to pay physicians’ implant
                and marketing vendors for referral of cases to Victory and acknowledging their
                greed resulted in inflated (technically, “gouging”) charges to the health plans.16

              o Documentation that Victory told Aetna it was lowering its chargemaster, then
                raising it again without telling Aetna because it would raise “red flags.”17

              o Records showing hospital CEOs approved waiver of patient charges.18

          With no answer for any of this evidence, Victory narrowly replies that it provided

implant invoices to Aetna. But in discussions, Victory did not tell Aetna that L2 Surgical and



    12
      Lyxell v. Vautrin, 604 F.2d 18, 20 (5th Cir. 1979) (“Cases in which the underlying issue is
one of motivation, intent, or some other objective fact are particularly inappropriate for summary
judgment.”). See also Romero v. Wyeth LLC, No. 1:03-CV-1367, 2012 WL 12547105, at *11
(E.D. Tex. May 30, 2012) (citing Pasco v. Knoblauch, 223 F. App’x 319, 322 (5th Cir. 2007)).
    13
         Aetna App., Ex. 26.
    14
         Aetna App., Ex. 26.
    15
         Aetna App., Ex. 26; Ex. 41.
    16
         Aetna App., Ex. 19; Ex. 42 & Ex. 48.
    17
         Aetna Resp., pp. 22-25 and record references.
    18
         Aetna Resp., pp. 5-8 & 21-23 and record references.


                                                  4
HOU 3964762v1
          Case 5:17-cv-00510-FB-ESC Document 147 Filed 12/23/19 Page 6 of 7




its affiliates were “related” or that these costs were being paid to the physicians and, hence,

not costs for facility services under the plans.19 And while Plaintiff suggests an “advice-of-

counsel” defense, which is not conclusively established, that “advice” concerns only marketing

agreements beginning in 2013. It certainly does not account for everything else.

D.        Aetna Has Shown Injury; The Court Should Reject Plaintiff’s New Grounds

          Lastly, Plaintiff essentially asserts a standing argument that Aetna (as opposed to the

plans) has not suffered any injury as a result of Victory’s fraud. Plaintiff moved for summary

judgment on the element of “injury” based on a purported lack of damages, namely, according

to Plaintiff, the difference between the value of what Aetna paid and the benefit received—not

this new argument in the reply brief of which Aetna had no notice. Nevertheless, Plaintiff sued

Aetna as a fiduciary of the plans and cannot now complain about Aetna’s standing.

          Furthermore, as Aetna has responded, Aetna paid plan benefits that were not otherwise

owed to Victory and produced a damage model (Aetna App., Ex. 7-1) based on the amounts

Victory collected from Aetna’s members (i.e., the “true” billed charges giving Plaintiff the

benefit of the doubt) and the percentage of those charges payable under the plans. For those

services that were not covered at all, which Aetna has demonstrated, Plaintiff is correct that

Aetna is entitled to recover (including on behalf of the plans where appropriate) the entire

amount paid to Victory.20


      See Aetna’s Resp., pp. 22-23 & pp. 31-32 (plan language). Plaintiff submits no evidence that
     19

Victory routinely submitted implant invoices. While Victory did submit some invoices to SIU on
certain occasions, notably, Aetna questioned why they were “hand-written.” Given the fact that
Plaintiff has refused to produce anything regarding its implant expenses in this case other than the
occasional hand-written invoice, this is hardly evidence of Victory actually paid.
      Notably, Formosa Plastics Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960 S.W.2d
     20

41, 49 (Tex. 1998), involved post-trial proceedings after damages were presented to the jury.


                                                 5
HOU 3964762v1
       Case 5:17-cv-00510-FB-ESC Document 147 Filed 12/23/19 Page 7 of 7




 OF COUNSEL:                                Respectfully submitted,
 HUNTON ANDREWS KURTH LLP
        and                                 By:   /s/John B. Shely
 M. KATHERINE STRAHAN                             JOHN B. SHELY
 State Bar No. 24013584                           State Bar No. 18215300
 kstrahan@huntonak.com                            HUNTON ANDREWS KURTH LLP
 ALLISON A. SJOBERG                               600 Travis, Suite 4200
 State Bar No. 24089622                           Houston, Texas 77002
 asjoberg@huntonak.com                            Telephone: (713) 220-4105
                                                  Telecopier: (713) 220-4285
                                                  jshely@huntonak.com

                                            ATTORNEY-IN-CHARGE FOR
                                            DEFENDANTS AETNA HEALTH INC.,
                                            AETNA HEALTH INSURANCE COMPANY
                                            AND AETNA LIFE INSURANCE
                                            COMPANY


                              CERTIFICATE OF SERVICE

        I hereby certify that on December 23, 2019, I electronically filed the foregoing
document with the Clerk of Court for the U.S. District Court, Western District of Texas, using
the CM/ECF system. The electronic case filing system sent a “Notice of Electronic Filing” to
the following attorneys of record who are known “Filing Users:”

        Jennifer Rudenick Ecklund
        Jennifer.Ecklund@tklaw.com
        Andrew Cookingham
        Andrew.Cookingham@tklaw.com
        Reed C. Randel
        Reed.Randel@tklaw.com

                                               /s/John B. Shely
                                               John B. Shely




                                              6
HOU 3964762v1
